           Case 2:19-cr-00261-APG-NJK Document 49 Filed 02/26/21 Page 1 of 2



 1

 2                                                                  FEB 26, 2021
 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:19-CR-261-APG-NJK

 9                  Plaintiff,                     Final Order of Forfeiture

10         v.

11 RICARDO THOMAS ARBALLO,

12                  Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. § 924(d)(1)

15 with 28 U.S.C. § 2461(c); and 26 U.S.C. § 5872 with 28 U.S.C. § 2461(c) based upon the

16 plea of guilty by Ricardo Thomas Arballo to the criminal offense, forfeiting the property set

17 forth in the Memorandum in Support of Plea and the Forfeiture Allegation of the First

18 Superseding Information and shown by the United States to have the requisite nexus to the

19 offense to which Ricardo Thomas Arballo pled guilty. Memorandum in Support of Plea,

20 ECF No. 30; First Superseding Information, ECF No. 32; Arraignment and Plea, ECF No.

21 34; Preliminary Order of Forfeiture, ECF No. 39.

22         This Court finds that on the government’s motion, the Court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26         The government served every person reasonably identified as a potential claimant in
27 lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

28 Rule G(4)(a)(i)(A).
            Case 2:19-cr-00261-APG-NJK Document 49 Filed 02/26/21 Page 2 of 2



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   924(d)(1) with 28 U.S.C. § 2461(c); 26 U.S.C. § 5872 with 28 U.S.C. § 2461(c); and 21

10   U.S.C. § 853(n)(7) and shall be disposed of according to law:

11                  1. a firearm silencer; and

12                  2. a Ruger 10/22 22 caliber rifle bearing serial number 0008-62978

13   (all of which constitutes property).

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

15   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

16   deposit, as well as any income derived as a result of the government’s management of any

17   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

18   disposed of according to law.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

20   copies of this Order to all counsel of record.

21                  February 26
            DATED _____________________, 2021.

22

23

24                                                ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      2
